DETAILED ACTION
In Applicant’s Response filed 11/3/2020, Applicant has withdrawn claims 9-12. Currently, claims 1-12 are pending (with claims 9-12 withdrawn as being drawn to a non-elected invention).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 11/3/2020 is acknowledged.
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/3/2020.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
the following sentence at the end of the abstract should be removed: “BLOOMFIELD 67730-8 1879548v3”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-2, 5 and 8 are objected to because of the following informalities requiring appropriate correction:
In claim 1 line 1: “an individual’s body” should be amended to recite “a body of an individual” for improved clarity and readability.
In claim 1 lines 6 and 8: “the individual’s body” should be amended to recite “the body of the individual” for improved clarity and readability.
In claim 2 line 3: “the shape of a user’s heel” should be amended to recite “a shape of a of the individual” for improved clarity and readability.
In claim 5 line 2: “tow” should be “toe”.
In claim 5 line 3: “an individual’s toes” should be amended to recite “of the individual” for improved clarity and readability.
In claim 8 line 1: “an individual’s body” should be amended to recite “a body of an individual” for improved clarity and readability.
In claim 8 line 5: “the individual’s body” should be amended to recite “the body of the individual” for improved clarity and readability.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the callus removed patch portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the…health additive" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kolte et al (US 7091394).
With respect to claim 1, Kolte discloses a protective film for application to a portion of an individual’s body (dressing shown in figs 1-4; includes a top layer that is a polyurethane film 
a heel patch portion (the dressing is especially suitable for application to the heel – col 7 lines 10-11) including a first surface (skin facing surface of the dressing which is located adjacent to release sheets 4-6 in fig 1, i.e. surface which comprises adhesive 2 and absorbent element 3 as shown in fig 1) and a second surface (outer-facing surface of the dressing which is the outer facing surface of top layer 1, i.e. the surface of layer 1 that does not include adhesive 2 in figure 1) opposite the first surface (the skin facing surface which is adjacent to release sheets 4-6 is located opposite to the outer-facing, non-adhesive surface of layer 1 as shown in fig 1);
an adhesive (adhesive 2) disposed on the first surface (adhesive 2 is provided on the skin facing surface of the dressing adjacent to the release liners 4-6 as shown in fig 1) for securing the protective film to the portion of the individual’s body (the adhesive is applied to the top layer and is configured to adhere to the skin – col 5 lines 30-45);
an active ingredient (pharmaceutically active ingredients – col 6 lines 39-40) disposed on the first surface and configured to be disposed onto the portion of the individual’s body where the protective film is applied (it is inherent that the active ingredient is located on the skin facing surface of the dressing and configured to be disposed on the body in order to contact the skin/body and thereby provide therapeutic effect upon contact); and
wherein the heel patch portion has a U-shape for surrounding a heel of the individual (the dressing is specifically configured to surround a heel during use as shown in figures 3-4; as shown in fig 2, the dressing includes two ear parts 9 which extend upwardly along left/right 
Annotated Figure 2 of Kolte et al (US 7091394)

    PNG
    media_image1.png
    616
    834
    media_image1.png
    Greyscale

Kolte is silent, however, as to the location of the active ingredient in/on the dressing and therefore does not explicitly disclose that the active ingredient is mixed with the adhesive. Kolte does, however, disclose that the adhesive used on the dressing is configured to adhere to skin and/or a wound (col 5 lines 34-36). Therapeutic effect will not be provided to an area unless the active ingredients are directly applied to or are in contact with that area. Therefore, it follows that if the device of Kolte is attached to the body so that the adhesive is in contact with an area that requires treatment, such as a wound, the active ingredients must be mixed 
 With respect to claim 2, Kolte discloses the invention substantially as claimed (see rejection of claim 1) and Kolte also discloses that the heel patch portion has an outer perimeter defining a plurality of irregularities for allowing the patch portion to conform to the shape of a user’s heel (as shown in figure 2, the outer perimeter edges of the dressing are irregularly shaped to provide a shape that is capable of conforming to the heel of user when applied as shown in figures 3-4; the perimeter includes various irregularly shaped peak/valley regions which are interpreted as being a “plurality of irregularities”; ).
With respect to claim 3, Kolte discloses the invention substantially as claimed (see rejection of claim 1) and Kolte also discloses that the heel patch portion includes a pair of legs (two ear parts 9 shown in fig 2) extending generally parallel with one another (the ear part 9 on the left side of the dressing is aligned and extends in the same direction as the ear part 9 on the right side of the dressing as shown in fig 2) and defining a pocket therebetween (the center of the dressing between the two ear parts 9 is interpreted as being a pocket); and wherein a toe and ball portion is positioned central to the heel patch portion in the pocket (the absorbent element 11 is positioned in the pocket formed between the two ear parts 9 as shown in fig 2; the absorbent element 11 includes a first elongated part 7 as shown in fig 2 which is positioned .

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kolte et al (US 7091394) in view of Matthews (US 2014/0309569).
With respect to claim 4, Kolte discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose that the toe and ball portion is connected to the heel patch portion via a perforated edge such that it may easily be disconnected from the heel patch portion prior to use.
Matthews, however, teaches irregularly shaped dressings that can be utilized for specific areas of the body where the irregular shape allows the dressing to better fit an area (para [0074]; fig 7) and Matthews also teaches that the dressings can comprise a sizing or shaping cut which is a pre-scored or creased marking which can help in cutting, tearing or otherwise parting a portion of the dressing for a specific application (para [0073]; fig 7). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have provided a sizing or shaping cut as taught by Matthews to the dressing of Kolte in order to permit separation of the toe and ball portion from the heel patch portion for customized shaping to best meet the treatment needs of a given user.
With respect to claim 5, Kolte in view of Matthews discloses the invention substantially as claimed (see rejection of claim 4) and Kolte also discloses that the toe and ball portion (absorbent element 11; figs 2-3) has a perimeter presenting a plurality of irregularities to allow the toe and ball portion to conform to an individual’s toes or ball of their foot (as shown in 
With respect to claim 6, Kolte in view of Matthews discloses the invention substantially as claimed (see rejection of claim 4) and Kolte also discloses that a backing membrane removably overlies the adhesive and health additive (release liners 4-6 cover the entire skin contacting surface of the dressing which includes the active ingredients and adhesive 2; see figure 1).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kolte et al (US 7091394) in view of Trumbore et al (US 2014/0170251).
With respect to claim 7, Kolte discloses the invention substantially as claimed (see rejection of claim 1) but Kolte does not disclose that the active ingredient includes a solution of water and glycerin with the following ingredients contained therein: mandelic acid at 10-20% in weight, salicylic acid at 2% in weight and bromelain at 10-25% in weight.
	Trumbore, however, teaches formulations for application to the skin to increase dermal concentrations of glycosaminoglycans (GAG) (abstract) which utilizes topical vehicles such as water and glycerin (para [0040]) for delivery of active agents such as keratolytic agents like salicylic acid, bromelain and mandelic acid (para [0068-0069]) wherein the keratolytic agents are provided in a quantity from about 6% to about 18% by weight (para [0092]) wherein, more specifically, the formulation can comprise about 1-4% by weight mandelic acid, 1-4% by weight 
Trumbore does not disclose that the formulation includes, specifically, mandelic acid at 10-20% in weight and bromelain at 10-25% in weight but does, however, teach that the formulation includes a total quantity of 6-18% by weight of keratolytic agents (para [0092]) which is interpreted to mean that the quantity of each of these agents can be increased to be within this disclosed range in order to provide the desired treatment effect. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have increased the amount of mandelic acid and bromelain so that the formulation includes mandelic acid at 10-20% in weight and bromelain at 10-25% in weight in order to provide a formulation that provides keratolytic treatment to the skin and, furthermore, because discovering the optimum or workable ranges involves only routine skill in the art.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Feret et al (CA2349088A1) in view of Trumbore et al (US 2014/0170251).
With respect to claim 8, Feret discloses a protective film for application to a portion of an individual’s body (pad 10, configured for application to the body to remove corns, calluses 
a first surface (skin facing surface which is located adjacent to the release liner 22 in fig 3) and a second surface (outward facing surface of pad 10; uppermost surface of outer layer 14 in fig 3) opposite the first surface (uppermost/outer surface of outer layer 14 defines a surface of pad 10 that is opposite of the skin facing surface adjacent to release liner 22 as shown in fig 3); and
an active ingredient (salicylic acid in medicated plaster 18 – pg 10 lines 25-27; fig 3) disposed on the first surface (as shown in figure 3, medicated plaster 18 which comprises the salicylic acid is disposed on the skin facing surface of pad 10 adjacent to release liner 22) and configured to be disposed onto the portion of the individual’s body where the protective film is applied (pad 10 is placed on a user’s skin with medicated plaster 18 immediately above a corn, callus or wart to be removed – pg 13 lines 31-34).
Feret does not, however, disclose that the active ingredient includes a solution of water and glycerin with the following ingredients contained therein: mandelic acid at 10-20% in weight, salicylic acid at 2% in weight and bromelain at 10-25% in weight.
Trumbore, however, teaches formulations for application to the skin to increase dermal concentrations of glycosaminoglycans (GAG) (abstract) which utilizes topical vehicles such as water and glycerin (para [0040]) for delivery of active agents such as keratolytic agents like salicylic acid, bromelain and mandelic acid (para [0068-0069]) wherein the keratolytic agents are provided in a quantity from about 6% to about 18% by weight (para [0092]) wherein, more specifically, the formulation can comprise about 1-4% by weight mandelic acid, 1-4% by weight 
Trumbore does not disclose that the formulation includes, specifically, mandelic acid at 10-20% in weight and bromelain at 10-25% in weight but does, however, teach that the formulation includes a total quantity of 6-18% by weight of keratolytic agents (para [0092]) which is interpreted to mean that the quantity of each of these agents can be increased to be within this disclosed range in order to provide the desired treatment effect. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have increased the amount of mandelic acid and bromelain so that the formulation includes mandelic acid at 10-20% in weight and bromelain at 10-25% in weight in order to provide a formulation that provides keratolytic treatment to the skin and, furthermore, because discovering the optimum or workable ranges involves only routine skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith (US 7049478) teaches a heel wound dressing comprising a perimeter defining a plurality of informalities.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.C/Examiner, Art Unit 3786